A motion to dismiss has been filed on the ground that the appeal was not filed until more than six months after the date of the judgment rendered. On July 31, 1937, this court called for a response by the plaintiff in error. No response has been filed and no excuse is offered for the failure to comply with the order of this court.
Under the rule announced in French v. Bragg, 177 Okla. 43.55 P.2d 953, it is not the duty of this court to search for some theory upon which to sustain the appeal.
The appeal is dismissed.
OSBORN, C. J., and RILEY, PHELPS, HURST, and DAVISON, JJ., concur. *Page 590